UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7591



FELIX ROCHE,

                                                Petitioner - Appellant,

          versus


B. A. BLEDSOE,     Warden;   UNITED   STATES     OF
AMERICA,

                                               Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-501)


Submitted: February 16, 2006                   Decided: February 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felix Roche, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Felix Roche appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2000) petition without prejudice.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See   Roche v. Bledsoe, No. CA-05-501 (W.D. Va.

Sept. 13, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -